UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT



                                    September 30, 2009


                                       ERRATA




Appeal Nos. 08-1594, 09-1070, -1088


IN RE ’318 PATENT INFRINGEMENT LITIGATION


Decided: September 25, 2009                                   Precedential Opinion



Please make the following change:

At Page 7, line 23 of the dissenting opinion, there is an errant apostrophe.

      Change        “As both parties’ correctly note,”

             To            “As both parties correctly note,”